DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1 recites the limitation "the path" in lines 6, 10, 17, “said path” in line 8, “the active” in line 10, “the axis” in line 15, “said path” in line 19 and “said first and second motor means” in lines 21-22 .  There is insufficient antecedent basis for these limitations in the claim. 
Additionally, it is suggested that the limitation “transfer roller” in lines 4, 6, 10, 15 and 17 be amended and replaced with - -rotatable motorized transfer roller- -  and the limitation “said horizontal direction” be amended and replaced with - -said predetermined horizontal direction- - in order to use consistent terminology throughout the claims. Lastly, the term “it” in line 20 is unclear because “it” is ambiguous in meaning.  What element is the applicant referring? It is suggested that this term be deleted and replaced with the structure to which "it" is referring.
Claim 2 recites the limitation "the length" in line 4, “said length” in lines 9, 12 and 13 and “the printing process” in lines 13-14.  There is insufficient antecedent basis for these limitations in the claim. Additionally, it is suggested that the limitation “transfer roller” be amended and replaced with - -rotatable motorized transfer roller- - in order to use consistent terminology throughout the claims.

With respect to claim 4, it is suggested that the limitation “transfer roller” be amended and replaced with - -rotatable motorized transfer roller- - in order to use consistent terminology throughout the claims.
Claim 5 recites the limitation "the surface" in line 4, “the temperature” and “the peripheral” in line 8, “the speed” in lines 7 and 8.  There is insufficient antecedent basis for these limitations in the claim. Lastly, it is suggested that the limitation “transfer roller” be amended and replaced with - -rotatable motorized transfer roller- - and “infrared radiation emitting elements” be amended and replaced with - -plurality of infrared radiation emitting elements- - in order to use consistent terminology throughout the claims.
With respect to claim 6, it is suggested that the limitation “transfer roller” be amended and replaced with - -rotatable motorized transfer roller- - in order to use consistent terminology throughout the claims.
Appropriate correction/clarification is required.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Tabasso (US Patent 7,153,048) in view of Aihara et al. (EP 2596954).
With respect to claim 1, Tabasso teaches a printing machine (1) for printing images on articles (Abstract), comprising 
a supporting structure (4, 11), stationary in operation, 
a thermal transfer assembly (14) movable in a predetermined horizontal direction (Column 3, Lines 40-43) and comprising a rotatable motorized transfer roller (36) and heating means (35, 136, 137) associated to the transfer roller (36), wherein the transfer roller (36) has at least one outer layer (36a) of synthetic material with a peripheral surface facing the path of the articles (Abstract) and wherein the transfer roller (36) and the associated heating means (35) are movable vertically in said thermal transfer 
supply means (5, 10) arranged to advance, along a predetermined path (F2) extending in part between the active surface (outer surface of roller 36) of the transfer roller (36) and the path of the articles, a flexible printing ribbon (N) which on a side facing the articles carries at predetermined intervals images formed of a thermally transferable ink (Abstract, Column 2, Lines 27-32, Column 9, Lines 58-65), 
wherein the thermal transfer assembly (14) further comprises first and second deviation rollers (15-17), whose axes of rotation are horizontal and substantially parallel with one another and with the axis of rotation of the transfer roller (36) and are also orthogonal to said horizontal direction (Figure 1), said first and second deviation rollers (15-17) being placed one upstream and the other one downstream of the transfer roller (36) on the path of said printing ribbon (N) and being vertically movable in the thermal transfer assembly (14) towards and away from said path of the articles (Column 3, Lines 36-49 and Column 6, Lines 19-65), 
characterized in that it further comprises first and second motor means (28, 121) associated with said first and second deviation rollers (15-17), respectively.
However, Tabasso does not explicitly disclose first and second motor means being controllable independently of one another such that each of said first and second deviation rollers is selectively movable vertically independently of the other one.  Aihara et al. teaches first and second motor means being controllable independently of one another such that each of said first and second deviation rollers (34a, 34b)  is 
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the first and second motors of Tabasso to be controllable independently of one another as taught by Aihara et al. for the purpose of transferring the medium with high accuracy without causing transfer fluctuations.
With respect to claim 2, Tabasso teaches control means arranged to cause in operation a joint vertical downward displacement of the transfer roller (36 and Column 6, Lines 19-65) and said first and second deviation rollers (15-17), such that the length of the printing ribbon (N) extending between said first and second deviation rollers (15-17) is kept at a distance from the transfer roller (36), 
a vertical downward displacement of the transfer roller (36) relative to said first and second deviation rollers (15-17) towards said length of the printing ribbon (N) until the transfer roller (36) contacts said length of the printing ribbon (N and Column 6, Lines 19-65), 
a subsequent vertical upward displacement, selectively simultaneous or sequential, of said first and second deviation rollers (15-17) while the transfer roller (36) is still in contact with said length of the printing ribbon (N and Column 6, Lines 19-65), and then 
a lifting of the transfer roller (36) from said length of the printing ribbon (N) once the printing process has been completed (Column 6, Lines 19-65).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Tabasso (US Patent 7,153,048) in view of Aihara et al. (EP 2596954) as applied to the claims above, and further in view of Yamamoto et al. (US Publication 2016/0349675).
	With respect to claim 5, Tabasso, as modified, teaches the claimed invention including a heating means (35), however does not explicitly disclose a heating means comprises a body of thermally refractory material, which extends around, and at a predetermined distance from, a portion of a transfer roller, on a surface of a body facing a transfer roller there being mounted a plurality of infrared radiation emitting elements of resistive type, contactless temperature sensor means associated with a transfer roller and arranged to provide electric signals indicative of the temperature of the peripheral surface thereof, and control means arranged to modify a supply voltage supplied to said infrared radiation emitting elements as a function of the signals provided by said sensor means.
	Yamamoto et al. teaches a heating means (H1, H2) comprises a body of thermally refractory material, which extends around, and at a predetermined distance from (Figure 2), a portion of a roller (note: roller 11 functions as a transfer roller), on a surface of a body facing a roller there being mounted a plurality of infrared radiation emitting elements of resistive type (Paragraphs 0057-0059), contactless temperature sensor means (141, contactless with regards to the roller) associated with a roller (11) and arranged to provide electric signals indicative of the temperature of the peripheral surface thereof (Paragraphs 0057, 0062, 0063, and control means arranged to modify a supply voltage supplied to said infrared radiation emitting elements as a function of the signals provided by said sensor means (Paragraph 0024).
.

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tabasso (US Patent 7,153,048) in view of Aihara et al. (EP 2596954) as applied to the claims above, and further in view of Turner (GB 2137561).
	With respect to claim 6, Tabasso, as modified teaches the claimed invention including a transfer roller (36) with an outer layer (36a), however is silent with respect to the transfer roller with an outer layer loaded with particles of a thermally conductive material and an inner layer of a synthetic thermally insulating material whose hardness and/or stiffness is less than that/those of said outer layer.
	Turner teaches a roller (note: roller 2 functions as a transfer roller) with an outer layer (5) loaded with particles of a thermally conductive material and an inner layer (4) of a synthetic thermally insulating material whose hardness and/or stiffness is less than that/those of said outer layer (Abstract and Figure 1).
It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the roller of Tabasso with a roller with an outer layer of a thermally conductive material and an inner layer of a thermally insulating .

Allowable Subject Matter
6.	Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, the prior art does not teach or render obvious a printing machine in combination with all the structure as recited and in particularly 
a unidirectional joint to cause the rotation of the transfer roller in a predetermined direction, whereby while the thermal transfer assembly is moved relative to the supporting structure along said predetermined horizontal direction  in a sense corresponding to the direction of rotation of the transfer roller, the unidirectional joint allows the transfer roller to rotate to the highest speed among the speed imparted to the transfer roller by the electric motor and the speed imparted to the transfer roller as a result of the translational movement of the thermal transfer assembly.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853